1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3                                                  ***
4    MEIZEN HAN,                                            Case No. 2:19-cv-00923-GMN-VCF
5                                         Petitioner,                      ORDER
            v.
6
     KEVIN MCALLENAN, et al.,
7
                                       Respondents.
8

9
            This counseled petition for relief pursuant to 28 U.S.C. § 2241 was filed on May 31, 2019,
10
     challenging the petitioner’s continued detention following the termination of her removal
11
     proceedings. (ECF No. 1). Since filing the petition, petitioner has been released from custody.
12
     (ECF No. 6). Accordingly, petitioner now seeks to withdraw or dismiss her petition as moot. (Id.)
13
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), a party may voluntarily dismiss
14
     an action without court order at any time before the “opposing party serves either an answer or a
15
     motion for summary judgment.” Construing the petitioner’s motion as a motion for voluntary
16
     dismissal pursuant to Rule 41(a)(1)(A), the motion is GRANTED. This action is therefore
17
     DISMISSED WITHOUT PREJUDICE.
18
            The Clerk of Court shall enter final judgment accordingly and CLOSE this case.
19
            IT IS SO ORDERED.
20
                         18 day of ______,
             DATED THIS ____       June 2019.
21

22
                                                              GLORIA M. NAVARRO
23                                                            UNITED STATES DISTRICT JUDGE
24                                                      1

25
26

27

28
